In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 16-1381V
                                                            Filed: November 15, 2017
                                                                 UNPUBLISHED

                                                                         
    WOGAYEHU DUBALE,                                                     
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Uncontested;
    v.                                                                       Causation-In-Fact; Influenza (Flu)
                                                                             Vaccine; Guillain-Barre Syndrome
    SECRETARY OF HEALTH                                                      (GBS)
    AND HUMAN SERVICES,

                                         Respondent.

                                                                         
Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Ilene Clair Albala, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On October 24, 2016, Wogayehu Dubale (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered Guillain-
Barré syndrome (“GBS”) as a result of an influenza (“flu”) vaccine he received on
October 6, 2015. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.
        On November 15, 2017, respondent filed his Rule 4(c) report in which he states
that he does not contest that petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report at 1. Specifically, respondent states that “petitioner has
satisfied the criteria set forth in the newly revised Vaccine Injury Table (‘Table’) and the

                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Qualifications and Aids to Interpretation (‘QAI’).” Id. at 4. Respondent further states
that although the revised Table only governs petitions filed on or after the effective date
of the final rule, the evidence shows that petitioner suffered GBS following the
administration of a seasonal flu vaccine, and that onset occurred with the time period
specified in the Table. Id. Recognizing that petitioner may re-file this petition and be
afforded a presumption of causation under the revised Table, respondent does not
contest entitlement to compensation in this case. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.
IT IS SO ORDERED.
                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master